Citation Nr: 1550886	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus.

3. Entitlement to an initial compensable rating for bilateral hearing loss.

4. Entitlement to an initial rating higher than 10 percent for tinnitus.

5. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

6. Entitlement to an initial compensable rating for a nasal fracture.

7. Entitlement to an earlier effective date for the granting of service connection for a nasal fracture prior to June 3, 2010.

8. Entitlement to service connection for a right knee condition (claimed as internal derangement of the right knee with tiny inferior spur).

9. Entitlement to service connection for lumbar degenerative joint disease (DJD).

10.  Entitlement to service connection for a left knee condition (claimed as DJD).

11. Entitlement to service connection for a sleep disorder, including sleep apnea.

12. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral ankle condition, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Barry P. Allen, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In September 2015, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.  

In order to better serve the Veteran's stated interests, the Board has broadened the claim as entitlement to service connection for a sleep disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The issues of entitlement to an initial rating higher than 50 percent PTSD, entitlement to TDIU, entitlement to an initial compensable rating for a nasal fracture and entitlement to service connection for a sleep disorder, including sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2010 written statement, the Veteran withdrew his appeal for increased initial ratings for type II diabetes mellitus, bilateral hearing loss and tinnitus.  

2. The Veteran filed a claim for a nasal fracture in June 2010, which was granted in an August 2012 rating decision, effective June 3, 2010, the date on which the claim for service connection was received.

3. Lumbar DJD and a bilateral knee condition are not etiologically related to the Veteran's active service.

4. An unappealed October 2008 rating decision considered and denied the Veteran's claims of entitlement to service connection for a bilateral ankle condition.
 
5. None of the additional evidence since received relates to an unestablished fact necessary to substantiate the claim for a left ankle condition.

6. Regarding the right ankle condition, additional evidence since received, however, is not cumulative or redundant of evidence previously considered and relates to unestablished facts necessary to substantiate the claim.

7. A right ankle strain/sprain was not shown in service and is unrelated to service or a disease or injury of service origin.


CONCLUSIONS OF LAW

1. The criteria are met for withdrawal of the claims for entitlement to an initial rating higher than 20 percent for type II diabetes mellitus, an initial compensable rating for bilateral hearing loss and an initial rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for an effective date earlier than June 3, 2010, for the award of service connection for nasal fracture have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).

3. Lumbar DJD and a bilateral knee condition were not incurred or related to active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. The October 2008 rating decision earlier considering and denying the claims of entitlement to service connection for a bilateral ankle condition is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

5. There is not the required new and material evidence since that decision to reopen the claim of entitlement to service connection for a left ankle condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6. There is new and material evidence since that decision to reopen the claim of entitlement to service connection for a right ankle condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7. The criteria for service connection for a right ankle condition are not met.  38 U.S.C.A. §§1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in October 2009 and February 2012 letters prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private medical treatment records have been obtained and associated with the claims file.  He was also provided with VA examinations, which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and records the relevant findings for rating the Veteran's disabilities. VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As already mentioned above, the Veteran testified at a Board hearing in September 2015.  The hearing was adequate as the undersigned AVLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Withdrawal of Claims

The Veteran submitted a September 2010 written statement withdrawing his appeal for increased initial ratings for type II diabetes mellitus, bilateral hearing loss and tinnitus.  Specifically, he stated that he was limiting his appeal to the claims for an initial rating higher than 50 percent for PTSD, TDIU and service connection for a right knee condition.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of these claims.  Since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d). 



III. Earlier Effective Date

In general, the effective date of an evaluation and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. §5110; 38 C.F.R. § 3.400 (2015).  The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).

Here, in June 2010, the Veteran filed a claim for service connection for sleep apnea as a result of a nasal fracture he sustained during service.  As a result, the RO inferred a claim for a nasal fracture in addition to the claim for sleep apnea.   In the August 2012 rating decision, the RO granted service connection for the nasal fracture with an effective date of June 3, 2010, the date of receipt of the claim.  

The Veteran believes, however, that he should be entitled to an earlier effective date for the award of service connection for the nasal fracture.  Specifically, the Veteran contends that an earlier effective date is warranted because the RO received medical treatment records prior to June 3, 2010, showing that the Veteran had a nasal fracture.  

From this record of evidence, however, the Board finds that the preponderance of evidence weighs against the Veteran's claim for an earlier effective date than June 3, 2010, for the granting of service connection for a nasal fracture.  While there were medical treatment records prior to June 3, 2010 indicating that the Veteran had a nasal fracture, it is well settled that treatment or examination records cannot constitute claims for service connection.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Brannon v. West, 12 Vet. App. 32 (1998).

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under 38 C.F.R. § 3.816(c)(2), however, the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later. As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history as outlined in detail above was determined to be June 3, 2010.  Resultantly, the preponderance of the evidence is against the claim of entitlement to an earlier effective date than June 3, 2010, for the granting of service connection for a nasal fracture.

IV. General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Here, the Veteran claims that his bilateral knee condition and lumbar DJD are a result of his service.  Specifically, he states that, during the Vietnam War, he was a crew chief and aerial gunner on helicopter flights and was involved in three helicopter crashes.  In addition, the Veteran claims that he participated in over 100 jumps resulting in injuries to his back and knees.

The Veteran's STRs are unremarkable for any complaints, treatments of diagnosis of any back or knee condition during service.  However, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A review of the Veteran's DD-214 shows that his military occupation specialty was a helicopter mechanic.  In addition, his awards included the Combat Action Ribbon, Combat Air Crew Insignia, National Defense Service Medal and other awards related to his service in Vietnam.  Accordingly, the Board concedes that the Veteran is entitled to the combat presumption.  

In response to these claims, the Veteran had a VA examination in December 2011.  The examiner diagnosed the Veteran with lumbar DJD and bilateral knee DJD with spurring.  The examiner also indicated that he had not reviewed the Veteran's claims file and mistakenly concluded that the RO had conceded service connection for the Veteran's claims due to his documented military occupation as a skill crew chief on a helicopter while serving in Vietnam.  Resultantly, the December 2011 VA examiner was asked to provide an addendum medical opinion.  In March 2012, the VA examiner stated that he had a chance to review the Veteran's claims file and could find no evidence that the Veteran was treated for any back or knee condition during service.  In April 2012, he provided further medical commentary regarding the etiology of the Veteran's claimed disabilities.  The VA examiner observed that the Veteran's range of motion and physical examination of his back and knees showed minimal changes, showing, instead that were most likely due to age related changes.  Thus, he concluded that the Veteran's lumbar DJD and bilateral knee condition were less likely as not related to his military occupation and required duties while serving in Vietnam in 1969.

While the Veteran might sincerely believe that these disabilities are related to an injury he sustained in active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current back and bilateral knee disabilities are related to a reported injury falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board concedes that the Veteran was a combat Veteran during the Vietnam War, evidenced by his DD-214. Additionally, the evidence of record shows that he has been diagnosed with DJD of the lumbar spine and bilateral DJD of the knees.  The December 2011 VA examiner, however, competently opined that the Veteran's DJD of the lumbar spine and bilateral knee condition are not related to his active service.  This opinion is probative, as it was based upon the Veteran's history and supported by a rationale.  There is not medical opinion to the contrary.  Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for lumbar DJD and a bilateral knee condition is not warranted.

V. New and Material Claims - Bilateral Ankle Condition

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108 , which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284. 

In the October 2008 rating decision, which denied service connection for a bilateral ankle condition, the pertinent evidence of record consisted of the Veteran's STRs, showing no evidence of any complaints, diagnosis or treatment for any ankle condition during service; the Veteran's lay statements that he was a crew chief and aerial gunner on helicopter flights during Vietnam and sustained injuries to both of his ankles as the result of being in three helicopter crashes; and post-service VA and private medical treatment records from April 1993 to September 2008, reflecting no current diagnosis of any ankle condition, but complaints of pain in the right ankle indicating right ankle arthralgia of unknown etiology.  The RO denied the Veteran's claims because the evidence failed to show any current diagnosis of an ankle condition, noting that right ankle pain did not constitute a disability because there was no underlying malady.  In addition, the Veteran's STRs failed to show any complaints, treatment or diagnosis of any ankle condition.  The Veteran did not appeal the October 2008 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Since the October 2008 rating decision, VA and private medical records have been obtained showing that a history of arthralgia of the right ankle but no current symptoms, complaints or diagnosis of any left ankle condition.  In addition, the Veteran had VA examinations in May 2010 and December 2011 showing diagnoses of a right ankle strain and sprain.  Resultantly, the evidence since the October 2008 rating decision regarding the left ankle is neither new nor material since there still is not the requisite showing that he even has a left ankle condition.  The May 2010 and December 2011 VA examinations, however, present evidence showing diagnoses of a right ankle condition that relates to an unestablished fact necessary to substantiate the claim for service connection for a right ankle condition.  This additionally-submitted evidence is not cumulative or redundant of the evidence previously of record and previously considered in the October 2008 rating decision.  Moreover, this additional evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a right ankle condition is warranted, but the petition to reopen the claim of entitlement to service connection for a left ankle condition is denied.

Since the claim for a right ankle condition has been reopened, the remaining question is whether it is related to his active service.  As stated previously, the Veteran believes that his right ankle condition is a result of his service in Vietnam as a crew chief and aerial gunner on helicopter flights as well as being involved in three helicopter crashes.  While the Veteran's STRs are unremarkable for any complaints, symptoms, treatments or diagnosis of a right ankle condition, as noted above already, he is a combat Veteran, and, as such, the combat presumption is applicable.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

As stated previously, the Veteran had VA examinations in May 2010 and December 2011.  At both VA examinations, the Veteran was diagnosed with a right ankle strain/sprain.  The May 2010 VA examiner, however, provided no opinion as to whether the right ankle strain/sprain was related to service.  The December 2011 VA examiner also indicated that he had not reviewed the Veteran's claims file and mistakenly concluded that the RO had conceded service connection for the Veteran's claim due to his documented military occupation as a skill crew chief on a helicopter while serving in Vietnam.  Resultantly, the December 2011 VA examiner was asked to provide an addendum medical opinion.  In March 2012, the VA examiner stated that he had a chance to review the Veteran's claims file and could find no evidence that the Veteran was treated for any ankle condition during service.  In April 2012, he provided further medical commentary regarding the etiology of the Veteran's claimed right ankle condition.  The VA examiner observed that the Veteran's range of motion and physical examination of his right ankle showed minimal changes that were most likely due to age related changes.  Thus, he concluded that the Veteran's right ankle condition was less likely as not related to his military occupation and required duties while serving in Vietnam.

After considering all of this evidence regarding the posited correlation ("nexus") between the Veteran's right ankle condition and his military service, including his combat experience in Vietnam as a skill crew chief on a helicopter, the Board concludes that the preponderance of this evidence is against this claim.  The Board has given consideration to his lay statements that he sustained a right ankle injury in service due to helicopter crashes.  Since his diagnosis of a right ankle strain/sprain, however, is a complex rather than simple condition, he must have supporting medical nexus evidence establishing this required linkage between this present-day condition and his service.  That is to say, his mere lay statements alone concerning this purported relationship will not suffice.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board did nonetheless obtain a medical opinion in this instance, and it is unfavorable to his claim for service connection for a right ankle condition.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right ankle condition is not warranted.


ORDER

The claims for entitlement to an initial rating higher than 20 percent for type II diabetes mellitus, an initial compensable rating for bilateral hearing loss and an initial rating higher than 10 percent for tinnitus are dismissed.

Entitlement to an earlier effective date for the granting of service connection for a nasal fracture prior to June 3, 2010, is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for lumbar DJD is denied.

Entitlement to service connection for a left knee condition is denied.

The petition to reopen a claim for entitlement to service connection for a right ankle condition is granted.

Entitlement to a service connection for a right ankle condition is denied.

The petition to reopen the claim of entitlement to service connection for a left ankle condition is denied.




REMAND

Although the Board sincerely regrets the additional delay that will result from remanding these claims, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran has not been provided a VA examination to address the severity of his service-connected PTSD since May 2010, a period of over 5 years.  In addition, the last relevant examination regarding the Veteran's nasal fracture was in September 2012.  At his September 2015 hearing, the Veteran indicated that these disabilities have worsened.  Given such a lengthy passage of time and a suggestion that these disabilities have worsened, the Board believes another VA examination reassessing the severity of these service-connected disabilities is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Additionally, since the TDIU claim is intertwined with the claims for increased ratings, it is also being remanded.

Further, the Veteran believes that he has a sleep disorder and that it was caused or aggravated by his service-connected disabilities PTSD and a deviated septum.  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability.  Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  Resultantly, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep disorder, including whether it was caused or aggravated by any service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his service-connected PTSD and nasal fracture.  Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.

2. Upon receipt of all additional treatment records, please schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted. 

All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

 It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3. Please schedule the Veteran for a VA examination VA examination to determine the current severity of his nasal fracture.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  The examiner should identify and completely describe all current symptomatology.  

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

4. Please schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disorder, including, but, not limited to sleep apnea.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  Based on a review of the records contained in the claims file and the results of the examination, the examiner should address the following:

The likelihood (very likely, as likely as not, or unlikely) that any diagnosed sleep disorder (i) originated or incepted during his active military service from July 1965 to May 1969 or is otherwise related or attributable to his service, or (2) was caused or aggravated by service-connected disabilities ( PTSD, nasal fracture, or any subsequently service-connected disability) or treatment therefor.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim for a sleep disorder, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


